Case 3:20-cv-01372-TAD-KLH Document 36 Filed 12/07/20 Page 1 of 1 PageID #: 232




  UNITED STATES DISTRICT COURT WESTERN DISTRICT OF LOUISIANA MONROE
                               DIVISION

 AARON LARRY BOWMAN                          * CIVIL ACTION

 VERSUS                                      * DOCKET NO. 3:20-cv-01372


 OUACHITA PARISH SHERIFF’S
 OFFICE, ET AL.                               * JUDGE TERRY A. DOUGHTY

                                              * MAGISTRATE JUDGE KAREN L. HAYES

                                            ORDER

 IT IS HEREBY ORDERED that the motion is GRANTED and the time for Plaintiff to file
 responsive pleadings is extended until twenty (20) days after the noted deadline of December 4,
 2020.

                7th day of December, 2020.
 Monroe, this ______


                                                   _____________________________________
                                                    MAGISTRATE JUDGE KAREN L. HAYES
